DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6 and 11 are allowable over the prior art of record. The closest prior art of record Stein et al. (U.S. Pub. No. 2017/0116161 A1) teaches displaying, at a client device of a first user, first content associated with a first application on a user interface of the client device, the first content may be related to an entity associated with an online social  network, the method then includes presenting for persistent display a first  interactive element associated with a second application on the user interface, and then accessing, upon receiving the first user input selecting the first interactive element, deep link index of the online social network to retrieve  a deep link to the second application indexed with the entity, the deep link to the second application includes instructions for accessing a display state  of the second application associated with the entity, the method further includes executing, at the client device of the first user, the retrieved deep  link to present the display state of the second application associated with the entity. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1, 6 and 11 as “wherein the constraint coefficient of the first user identifier is calculated according to a number of third user identifiers associated with the first user identifier and a number of third interaction data associated with the first user Guo et al. (U.S. Pub. No. 2012/0047148 A1) teaches receiving, by an information search system, a search request; obtaining, by searching, a plurality of pieces of matching information that match the search request; obtaining a respective amount of user response associated with each of the plurality of pieces of matching information and further obtaining a total amount of user response associated with a respective categories to which each of the plurality of pieces of matching information belongs; and ranking the plurality of pieces of information to generate a search result based on the  total amount of user response associated with the respective category to which each of the plurality of pieces of matching information belongs; using the above technical scheme, a result of more rational ranking of matching information can be displayed to a user when the user performs a search but the found reference does not teach the said limitations as mentioned above. 

Further, the modified claim limitations “wherein the quality assessment score corresponding to each of the at least two search results is a value generated according to a number of historical operations performed on the each of the at least two search results and according to an interactive influence score of a first user identifier, wherein the interactive influence score of the first user identifier is calculated according to a rating weight value and an interactive influence score of a second application identifier performing a historical operation on the each of the at least two search results, and according to a constraint coefficient of the first user identifier” is eligible under U.S.C. 101 because the limitations provide a method such that the quality of the search result is optimized based on the quality assessment score, the quality assessment score is valued according to interactive influence scores and constraint coefficient. As described in the specification, the used of constraint coefficient “to avoid malicious acquiring of ratings, the constraint coefficient may be used as restriction” (paragraph [0039]) is an indicative of an improvement in the technological field and it is not well-understood, routine and conventional. Therefore, the claims are eligible under U.S.C. 101.

Dependent claims 4, 16-17 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/Examiner, Art Unit 2168